
	
		II
		110th CONGRESS
		2d Session
		S. 3326
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to award grants
		  to local educational agencies to improve college access.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pathways to College
			 Act.
		2.FindingsCongress finds the following:
			(1)An educated
			 workforce is crucial to the success of the United States economy. Access to
			 higher education for all students is critical to maintaining an educated
			 workforce. More than 80 percent of the 23,000,000 jobs that will be created in
			 the next 10 years will require postsecondary education. Only 36 percent of all
			 18- to 24-year olds are currently enrolled in postsecondary education.
			(2)Workers with
			 bachelor’s degrees earn on average $17,000 more annually than workers with only
			 high school diplomas. Workers who earn bachelor’s degrees can be expected to
			 earn $1,000,000 more over a lifetime than those who only finished high
			 school.
			(3)The ACT
			 recommends that schools—
				(A)provide student
			 guidance to engage students in college and career awareness; and
				(B)ensure that
			 students enroll in a rigorous curriculum to prepare for postsecondary
			 education.
				(4)The Department of
			 Education reports that the average student-to-counselor ratio in high schools
			 is 315:1. This falls far above the ratio recommended by the American School
			 Counselor Association, which is 250:1. While school counselors at private
			 schools spend an average of 58 percent of their time on postsecondary education
			 counseling, counselors in public schools spend an average of 25 percent of
			 their time on postsecondary education counseling.
			(5)While just 57
			 percent of students from the lowest income quartile enroll in college, 87
			 percent of students from the top income quartile enroll. Of students who were
			 in eighth grade in 2000, only 20 percent of the lowest-income students are
			 projected to attain a bachelor’s degree by 2012, compared to 68 percent of the
			 highest income group, according to the Advisory Committee on Student Financial
			 Assistance in 2006.
			(6)A recent report
			 by the Consortium on Chicago School Research found that only 41 percent of
			 Chicago public school students who aspire to go to college took the steps
			 necessary to apply to and enroll in a 4-year institution of higher education.
			 The report also reveals that only 1/3 of Chicago students
			 who want to attend a 4-year institution of higher education enroll in a school
			 that matches their qualifications. Even among students qualified to attend a
			 selective college, 29 percent enrolled in a community college or did not enroll
			 at all.
			(7)The Consortium
			 found that many Chicago public school students do not complete the Free
			 Application for Federal Student Aid, even though students who apply for Federal
			 financial aid are 50 percent more likely to enroll in college. Sixty-five
			 percent of public secondary school counselors at low-income schools believe
			 that students and parents are discouraged from considering college as an option
			 due to lack of knowledge about financial aid.
			(8)Low-income and
			 first-generation families often overestimate the cost of tuition and
			 underestimate available aid; students from these backgrounds have access to
			 fewer college application resources and financial aid resources than other
			 groups, and are less likely to fulfill their postsecondary plans as a
			 result.
			(9)College
			 preparation intervention programs can double the college-going rates for
			 at-risk youth, can expand students’ educational aspirations, and can boost
			 college enrollment and graduation rates.
			3.Grant
			 program
			(a)DefinitionsIn
			 this Act:
				(1)ESEA
			 definitionsThe terms local educational agency and
			 Secretary have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency in which a majority of the
			 secondary schools served by the agency are high-need secondary schools.
				(3)High-need
			 secondary schoolThe term high-need secondary school
			 means a secondary school in which not less than 50 percent of the students
			 enrolled in the school are—
					(A)eligible for a
			 school lunch program under the Richard B. Russell National School Lunch
			 Act;
					(B)eligible to be
			 counted under section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)); or
					(C)in families
			 eligible for assistance under the State program funded under part A of title IV
			 of the Social Security Act (42 U.S.C. 601 et seq.).
					(b)Competitive
			 grants to eligible local educational agenciesThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible local
			 educational agencies to carry out the activities described in this
			 section.
			(c)DurationGrants
			 awarded under this section shall be 5 years in duration.
			(d)DistributionIn
			 awarding grants under this section, the Secretary shall ensure that the grants
			 are distributed among the different geographic regions of the United States,
			 and among eligible local educational agencies serving urban and rural
			 areas.
			(e)Applications
				(1)In
			 generalEach eligible local educational agency desiring a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include a description of the
			 program to be carried out with grant funds and—
					(A)a description of
			 the secondary school population to be targeted by the program, the particular
			 college-access needs of such population, and the resources available for
			 meeting such needs;
					(B)an outline of the
			 objectives of the program, including goals for increasing the number of college
			 applications submitted by each student, increasing Free Application for Federal
			 Student Aid completion rates, and increasing school-wide college enrollment
			 rates across the local educational agency;
					(C)a description of
			 the local educational agency’s plan to work cooperatively with programs funded
			 under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.),
			 including the extent to which the agency commits to sharing facilities,
			 providing access to students, and developing compatible record-keeping
			 systems;
					(D)a description of
			 the activities, services, and training to be provided by the program, including
			 a plan to provide structure and support for all students in the college search,
			 planning, and application process;
					(E)a description of
			 the methods to be used to evaluate the outcomes and effectiveness of the
			 program;
					(F)an assurance that
			 grant funds will be used to supplement, and not supplant, any other Federal,
			 State, or local funds available to carry out activities of the type carried out
			 under the grant;
					(G)an explanation of
			 the method used for calculating college enrollment rates for each secondary
			 school served by the eligible local educational agency that is based on
			 externally verified data, and, when possible, aligned with existing State or
			 local methods; and
					(H)a plan to make
			 the program sustainable over time, including the use of matching funds from
			 non-Federal sources.
					(3)Method of
			 calculating enrollment rates
					(A)In
			 generalA method included in an application under paragraph
			 (2)(G)—
						(i)shall, at a
			 minimum, track students’ first-time enrollment in institutions of higher
			 education; and
						(ii)may track
			 progress toward completion of a postsecondary degree.
						(B)Development in
			 conjunctionAn eligible local educational agency may develop a
			 method pursuant to paragraph (2)(G) in conjunction with an existing public or
			 private entity that currently maintains such a method.
					(f)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications from eligible local
			 educational agencies serving schools with the highest percentages of
			 poverty.
			(g)Use of
			 funds
				(1)In
			 generalAn eligible local educational agency that receives a
			 grant under this section shall develop and implement, or expand, a program to
			 increase the number of low-income students who enroll in postsecondary
			 educational institutions, including institutions with competitive admissions
			 criteria.
				(2)Required use of
			 fundsEach program funded under this section shall—
					(A)provide
			 professional development to secondary school teachers and counselors in
			 postsecondary education advising;
					(B)ensure that each
			 student has not less than 1 meeting, not later than the first semester of the
			 first year of secondary school, with a school counselor, college access
			 personnel (including personnel involved in programs funded under chapters 1 and
			 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20
			 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.)), trained teacher, or other
			 professional or organization, such as a community-based organization, approved
			 by the school, to discuss postsecondary options, outline postsecondary goals,
			 and create a plan to achieve those goals;
					(C)provide
			 information to all students enrolled in the secondary schools served by the
			 eligible local educational agency and parents beginning in the first year of
			 secondary school on—
						(i)the
			 economic and social benefits of higher education;
						(ii)college
			 expenses, including information about expenses by institutional type,
			 differences between sticker price and net price, and expenses beyond
			 tuition;
						(iii)paying for
			 college, including the availability, eligibility, and variety of financial aid;
			 and
						(iv)the forms and
			 processes associated with applying for financial aid; and
						(D)ensure that each
			 secondary school served by the eligible local educational agency develops a
			 comprehensive, school-wide plan of action to strengthen the college-going
			 culture within the school.
					(3)Allowable use
			 of fundsEach program funded under this section may—
					(A)establish
			 mandatory postsecondary planning classes for secondary school seniors to assist
			 the seniors in the college preparation and application process;
					(B)hire and train
			 postsecondary coaches with expertise in the college-going process;
					(C)increase the
			 number of counselors who specialize in the college-going process serving
			 students;
					(D)train student
			 leaders to assist in the creation of a college-going culture in their
			 schools;
					(E)provide
			 opportunities for students to explore postsecondary opportunities outside of
			 the school setting, such as college fairs, career fairs, college tours,
			 workplace visits, or other similar activities;
					(F)assist students
			 with test preparation, college applications, Federal financial aid
			 applications, and scholarship applications;
					(G)establish
			 partnerships with programs funded under chapters 1 and 2 of subpart 2 of part A
			 of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and
			 1070a–21 et seq.)), and with community and nonprofit organizations to increase
			 college-going rates at secondary schools served by the eligible local
			 educational agency;
					(H)provide long-term
			 postsecondary follow up with graduates of the secondary schools served by the
			 eligible local educational agencies, including increasing alumni involvement in
			 mentoring and advising roles within the secondary school;
					(I)create and
			 maintain a postsecondary access center in the school setting that provides
			 information on colleges and universities, career opportunities, and financial
			 aid options and provide a setting in which professionals working in programs
			 funded under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.)), can
			 meet with students;
					(J)deliver college
			 and career planning curriculum as a stand-alone course, or embedded in other
			 classes, for all students in secondary school; and
					(K)increase parent
			 involvement in preparing for postsecondary opportunities.
					(h)Supplement, not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other Federal, State, and local funds available
			 to carry out the activities described in this section.
			(i)Technical
			 assistanceThe Secretary, directly or through contracting through
			 a full and open process with 1 or more organizations that have demonstrated
			 experience providing technical assistance to raise school-wide college
			 enrollment rates in local educational agencies in not less than 3 States, shall
			 provide technical assistance to grantees in carrying out this section. The
			 technical assistance shall—
				(1)provide
			 assistance in the calculation and analysis of college-going rates for all grant
			 recipients;
				(2)provide
			 semi-annual analysis to each grant recipient recommending best practices based
			 on a comparison of the recipient's data with that of secondary schools with
			 similar demographics; and
				(3)provide annual
			 best practices conferences for all grant recipients.
				(j)Evaluation and
			 reporting requirements
				(1)Measure
			 enrollment and track dataEach eligible local educational agency
			 that receives a grant under this section shall—
					(A)measure
			 externally verified school-wide college enrollment; and
					(B)track data that
			 leads to increased college going, including college applications sent and Free
			 Application for Federal Student Aid forms filed.
					(2)Evaluations by
			 granteesEach eligible local educational agency that receives a
			 grant under this section shall—
					(A)conduct periodic
			 evaluations of the effectiveness of the activities carried out under the grant
			 toward increasing school-wide college-going rates;
					(B)use such
			 evaluations to refine and improve activities conducted with the grant and the
			 performance measures for such activities; and
					(C)make the results
			 of such evaluations publicly available, including by providing public notice of
			 such availability.
					(3)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report concerning the
			 results of—
					(A)the evaluations
			 conducted under paragraph (2); and
					(B)an evaluation
			 conducted by the Secretary to analyze the effectiveness and efficacy of the
			 activities conducted with grants under this section.
					
